Citation Nr: 0512698	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle disorder. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to August 2002.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for a right ankle disorder; rated 
noncompensable.  In April 2004, the rating was increased to 
10 percent.

Pending appeals on other issues (service connection claims) 
were resolved by the RO's grants of the benefits sought.


FINDING OF FACT

Throughout the entire appeal period, the veteran's right 
ankle disorder has been manifested by pain; more than 
moderate limitation of motion is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent rating is not warranted for 
the veteran's service connected right ankle disorder. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.
There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the January 2003 rating 
decision, which assigned the noncompensable rating.  
Correspondence in November 2002 (prior to the rating 
decision) and April 2004 notified the veteran of the VCAA and 
how it applied to his (first service connection, then 
increased rating) claims.  In the January 2003 decision, in a 
July 2003 statement of the case (SOC), and in a supplemental 
statement of the case (SSOC) in April 2004, he was properly 
(See VAOPGCPREC 8-2003) notified of the evidence necessary to 
substantiate his claim on the "downstream" issue of an 
increased initial rating, and of what was of record.  He was 
advised of the basis for the rating for his right ankle 
disorder; the criteria for rating ankle disorder were 
outlined

All evidence received has been accepted for the record and 
considered.  Although the veteran was not specifically 
advised to submit everything he had pertinent to his claims, 
he was advised that VA would make reasonable efforts to help 
him obtain pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This was equivalent to advising him to 
submit everything pertinent.  The veteran has not been 
prejudiced by any technical notice deficiency along the way.

Regarding the duty to assist, VA has arranged for a VA 
examination and based on such (March 2004) examination, the 
rating was increased to 10 percent disabling.  He has not 
identified any further pertinent records for VA to obtain, 
and there is no indication that any pertinent evidence 
remains outstanding.  All duty to assist requirements are 
substantially met.  The veteran is not prejudiced by the 
Board's review of the matter on the merits at this point.  
See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

Service records reflect that the veteran was treated on 
several occasions for right ankle sprains, pain, and 
synovitis.  In February 1996, it was noted that the synovitis 
was resolved.  In January 2003, service connection was 
granted for a right ankle disorder manifested by pain, rated 
noncompensable.

On December 2002 VA examination, the veteran had complaints 
of chronic right ankle pain (with degenerative joint disease 
(DJD)).  He indicated that he has morning stiffness and 
laxity of that ankles, that they "give out".  Physical 
examination revealed that right ankle range of motion was 20 
degrees of dorsiflexion and 45 degrees of plantar flexion, 
both without pain.  Inversion was 30 degrees, without pain 
and eversion was 20 degrees, without pain.  Adduction was 20 
degrees and abduction was 10 degrees, both were without pain.  
There was no laxity; anterior drawer sign was negative; and 
the ankle and Achilles tendon were non-tender to palpation.  
X-rays revealed no significant bony, joint, or soft tissue 
abnormality.  

Relevant treatment records from Beale Air force Base from 
June to September 2003, show treatment for right ankle pain, 
laxity, and instability.  

On March 2004, VA examination, the veteran reported that he 
easily rolled his ankles in the inversion mode.  He did not 
have ankle pain when he did not weight bear.  With regular 
activities he had a dull pain in the center of the ankle, 
where the ankle meets the foot.  With medication (Naprosyn or 
Tylenol), the pain averaged 3 on a scale of 10.  With 
prolonged walking (three to four hours) at work (at the 
Postal Office) without sitting, the ankle pain would flare to 
a 4-5/10.  The right ankle disability had not required the 
veteran to be placed on light duty at work, or to miss any 
days of work.  He could no longer play softball or golf, and 
no longer could jog, as such activities increased ankle pain 
and the chance of rolling the ankle.  

On physical examination, there was no heat, redness, or soft 
tissue swelling.  There was no point tenderness over the bony 
prominence of the medial or lateral malleoli; there was mild 
tenderness of the distal right Achilles, approximately two 
inches from its insertion on the calcaneous.  Active and 
passive dorsiflexion of the right ankle was 15 degrees, with 
pulling discomfort of the distal Achilles tendon only.  
Active and passive plantar flexion was 45 degrees; active and 
passive subtalar inversion was 30 degrees; inversion strength 
against the resistance of the right ankle was normal; 
eversion strength was 4/5.  There appeared to be slightly 
abnormal or excessive forefront abduction to 15 degrees.  The 
diagnosis was right ankle arthrosis with recurrent ankle 
instability.  The examiner commented that the DeLuca factor 
for the right ankle s a 10 percent loss of functional 
capacity due to flare-up of pain with prolonged standing in 
the veterans' current vocation.  The symptoms resolved with 
pain medication and non-weight-bearing status; however, they 
were chronic recurrent in nature due to the necessity to 
weight bear during employment.  

III.	Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.  

The veteran's right ankle disorder is rated under Code 5271 
(for limitation of ankle motion).  Under Code 5271, a 10 
percent rating is to be assigned if the limitation is 
moderate, and a maximum 20 percent rating is warranted where 
the limitation is marked.  To warrant a rating in excess of 
20 percent, ankylosis would have to shown.  38 C.F.R. § 
4.71a, Code 5270.  (Normal range of ankle motion is 20 
degrees dorsiflexion and 45 degrees plantar flexion. See 38 
C.F.R. § 4.71, Plate II.)

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion. Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. §  4.40.

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

As this appeal is from the initial rating assigned with a 
grant of service connection, "staged" ratings are for 
consideration. See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, staged ratings are not appropriate here, as 
the rating assigned reflects the greatest degree of 
impairment shown at any time during the appellate period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

When, after careful consideration of all data, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, 4.3.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

IV.	Analysis

As noted, while the appeal was pending the RO assigned a 10 
percent rating for the veteran's service connected right 
ankle disability for the entire appeal period.  To warrant 
the next higher (20 percent) rating for the right ankle 
disability, the evidence would have to show that it is 
manifested by marked limitation of motion or ankylosis.  The 
competent (medical) evidence of record, which includes the 
reports of December 2002 and March 2004 VA examinations, 
shows that the right ankle had a full range of motion in 
December 2002 and a full range of motion that was only 
diminished by 5 degrees dorsiflexion in March 2004.  On the 
March 2004 examination, the examiner opined that the DeLuca 
factor for the right ankle would be a 10 percent additional 
loss of functional capacity due to flare-up pain with 
prolonged standing that is chronic and recurrent due to the 
necessity to weight bear during employment.  With full 
consideration of the "DeLuca factor", the degree of 
greatest impairment shown does not reflect more than moderate 
limitation of ankle motion.  Regarding impairment of 
function, it is noteworthy that while the veteran complains 
of pain flare-ups with prolonged standing or walking at work, 
he has not required being placed on lighter duty, has not 
missed any time from work due to the ankle, and takes only 
over- the-counter medication to alleviate discomfort.  

There is no competent evidence that the right ankle is 
manifested by marked limitation of motion or equivalent 
impairment so as to warrant a higher rating under Code 5271.  
As the medical evidence does not show ankylosis or malunion, 
rating under other potentially applicable diagnostic codes is 
not indicated. See Codes 5270, 5727 and 5273

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine does not apply where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

A rating in excess of 10 percent for a right ankle disorder 
is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


